DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the applying and replacing of received data based on whether a signal artifact event has occurred. The claim then also recites processing the received data based on whether the signal artifact has occurred. It is unclear whether this step is redundant, and is a broader recitation of the steps above, or if it’s another step altogether. If the latter, it is unclear whether the processing is done on the replaced received data or prior to this step (or even prior to the applying step).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-21, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining whether a signal artifact event has occurred. The limitation of determining whether a signal artifact has occurred, as drafted, covers performance of the limitation in the mind, but for the recitation of generic computer components. As such, the recited claims falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites processing received data based on the determination of whether a signal artifact event has occurred. However, this processing comprises displaying a graphical representation of the received data, which is little more than insignificant an extra-solution activity, or modifying the data, which would be part of the abstract idea itself. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It is noted that the generic computer components are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites obtaining data from an analyte sensor. It is noted that the incorporation of the use of a generic analyte sensor is considered to be insignificant extra-solution activity of data gathering. 
	It is noted that while claim 21 recites the use of the differential to modify the filtered data, the claim does not amount to more than using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, as it fails to recite what modifications are being made, and for what applicable purpose.
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
As to the 101 rejection, applicant has merely stated that the claim amendments preclude the claims from falling into the “mental process” grouping of abstract ideas and/or the claimed subject matter is integrated into a practical application and/or includes elements that amount to significantly more than the abstract idea. No actual details on how any of the above have been accomplished has been further articulated. As such, the rejection has been maintained.
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/4/22